Citation Nr: 1752793	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 travel Board hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in July 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in July 2017 to obtain a new VA addendum opinion.  The Board had found the February 2017 VA addendum opinion provided to be inadequate as the opinion provider discounted the Veteran's lay statements because they were not corroborated by medical evidence.  Therefore, the Board remanded the Veteran's claim in order in to obtain an additional addendum opinion which adequately addressed the Veteran's lay statements.  

In response to the July 2017 Board remand an August 2017 addendum opinion was obtained; however, that opinion is also inadequate.  The opinion provider concluded the Veteran's right ankle disability was less likely than not etiologically related to his active service.  The opinion provider noted her opinion was the same as it was in her February 2017 addendum opinion.  The opinion provider noted she did not agree with the Board's statement that the Veteran is competent to report the onset and continuity of his current ankle pain and that this testimony need not be corroborated by medical evidence.  The opinion provider indicated the Veteran is not competent to state whether a condition is acute, repetitive, or chronic and that a diagnosis must be corroborated by medical evidence.  The opinion provider noted that it was "unlikely" that the Veteran's current right ankle pain was etiologically related to his active service because his in-service diagnoses were acute and there was no complaint of right ankle pain in the Veteran's separation examination.

The Board finds the August 2017 VA addendum opinion to be inadequate because the opinion provider specifically stated that she did not follow the Board's instruction to consider the Veteran competent to report the onset and continuity of his current ankle pain and that this testimony need not be corroborated by medical evidence.  Despite the Board's instructions, the opinion provider continued to disregard the Veteran's statements of continued right ankle pain because these complaints were not corroborated by the medical evidence, specifically referencing that the Veteran's separation examination which did not include reports of ankle pain.  In addition the opinion provider did not appear to consider the Veteran's statements that his treatment records are absent complaints of right ankle pain because he self-treated this ankle pain and therefore did not seek outside medical assistance.  Thus, as the opinion provider did not provide an adequate addendum opinion which complied with the Board's July 2017 remand directives a new addendum opinion must be obtained on remand.  

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Thus, any outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of step one, contact an appropriate opinion provider, other than the August 2017 addendum opinion provider, and request an addendum opinion in connection with the Veteran's claim for his right ankle disability.  Copies of all pertinent records should be made available to and reviewed by the opinion provider.  Based on the review of the record the opinion provider should address whether:

It is at least as likely as not (50 percent or higher degree of probability) that the Veteran's right ankle disability is etiologically related to his active service.  The opinion provider should specifically address whether the Veteran's current right ankle pain is the same right ankle pain from his in-service right ankle disability.  

The opinion provider should consider, and discuss as necessary, the Veteran's lay statements including his statement in his March 2016 Board hearing addressing continuity of symptomatology and stating that he self-treated his right ankle disability rather than seeking medical treatment.  

The Board notes the Veteran is competent to report on the onset and continuity of his current ankle pain and that this testimony need not be corroborated by medical evidence.

The opinion provider should provide a thorough rationale for the opinions expressed. 

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




